Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered June 23, 2008, which denied defendants’ motion to vacate a default judgment, same court and Justice, entered December 3, 2007; order, same court (Alison Y. Tuitt, J.), entered March 2, 2007, granting plaintiffs motion to strike defendants’ answer; and order, same court and Justice, entered October 24, 2008, which, to the extent appealable, denied defendants’ motion to renew their motion to vacate, unanimously affirmed, without costs.
Defendants failed to demonstrate a reasonable excuse for their repeated defaults or a meritorious defense to the cause of action (see JP Morgan Chase Bank, N.A. v Bruno, 57 AD3d 362 [2008]; Slimani v Citibank, N.A., 47 AD3d 489 [2008]; cf. Small v Applebaum, 79 AD2d 572 [1980], appeal dismissed 53 NY2d 839 [1981]; see also CPLR 2221 [e] [3]; Zeloufv Republic Natl. Bank of N.Y., 225 AD2d 419 [1996]). Concur—Mazzarelli, J.E, Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.